It is undisputed that the appellee, Faught, was legally named as one of the enumerators to take the school census. He performed his duties, and the amount of his compensation was fixed at $151.45, and approved by the county board of education of Walker county, and ordered paid out of the treasury of the county as provided by section 122 of the School Code of 1927. The claim was then presented to the county commission of Walker county, and was by it duly audited, allowed, and ordered paid out of the general funds of Walker county. It was the duty of the appellant, Gray, as chairman of the commission, under the Local Acts of 1932 (page 30, § 8), to sign a warrant for said pay, which he declined to do. Hence, this petition for mandamus seeks to compel him to perform this duty.
The only controverted question presented upon this appeal involves an interpretation of section 122 of the School Code, which reads as follows: "The County Board of Education, upon the recommendation of the County Superintendent of Education, shall fix the compensation of the enumerators taking any school census, and shall order them paid out of the treasury of the County."
We think this provision is self-interpreting, and says in plain and unambiguous *Page 437 
language what it means, and that is, that the claim must be paid out of the "treasury of the county" and not from some other or special fund, else it would have so provided, as does section 199 in fixing the compensation of enumerators for taking the school census of the cities that it shall be paid out of the "city treasury."
The judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.